PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $3,000.00 for 20,000 decals ordered in March, 1974, by Governor Arch Moore. The decals were received by the Department of Motor Vehicles, but were never used. An invoice for said decals remains unpaid.
In its Answer, the respondent admits the allegations of' fact set forth in the Notice of Claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award cannot be made, based on our decision in Airkem Sales *353and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.